Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 1 of 11 PageID 88



                              IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

                              CASE NO.: 2:18-cv-349-FtM-99MRM

EDMUND DISTEFANO, an individual,

               Plaintiff,
 vs.

HAMPTON GOLF, INC., a Florida corporation,

               Defendant.
_____________________________________________/

                  JOINT MOTION FOR APPROVAL OF SETTLEMENT

       Plaintiff, Edmund Distefano and Defendant, Hampton Golf, Inc. (collectively “the

Parties”), by and through their undersigned counsel, jointly request that this Court approve the

terms of the Parties’ settlement of the above captioned matter and dismiss this case with prejudice.

The Settlement Agreement has been attached for the Court’s review. See Exhibit A.

I.     Legal Principles

       Pursuant to the case law regarding settlement of FLSA claims, there are two ways in which

claims under the FLSA can be settled and released by employees. First, 216(c) of the FLSA allows

employees to settle and waive their claims under the FLSA if the payment of unpaid wages by the

employer to the employee is supervised by the Secretary of Labor. See 29 U.S.C. 216(c); Lynn

Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in the context

of a private lawsuit brought by an employee against an employer under section 216(b) of the FLSA,

an employee may settle and release FLSA claims against an employer if the parties present the

district court with a proposed settlement and the district court enters an order approving the

settlement. Id; see also Sculte, Inc. v. Gandi, 328 U.S. 108 (1946); Jarrad v. Southeastern

Shipbuilding Corp., 163 F.2d 960, 961(5th Cir. 1947). In detailing the circumstances justifying
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 2 of 11 PageID 89



court approval of an FLSA settlement in a litigation context, the Eleventh Circuit has stated as

follows:

       Settlements may be permissible in the context of a suit brought by employees under
       the FLSA for back wages because initiation of the action by the employees provides
       some assurance of an adversarial context. The employees are likely to be
       represented by an attorney who can protect their rights under the statute. Thus,
       when the parties submit a settlement to the court for approval, the settlement is
       more likely to reflect a reasonable compromise of disputed issues than a mere
       waiver of statutory rights brought by an employer’s overreaching. If a settlement in
       an employee FLSA suit does reflect a reasonable compromise over issues, such as
       FLSA coverage or computation of back wages that are actually in dispute, we allow
       the district court to approve the settlement in order to promote the policy of
       encouraging settlement of litigation.
       Lynn’s Food Stores, 679 F.2d at 1354.

       The settlement of the instant action involves a situation in which the Court may approve

the Parties’ settlement to resolve and release the Plaintiff’s FLSA claims against Defendant. The

proposed settlement arises out of an action brought by the Plaintiff against her former employer,

which was adversarial in nature. During the litigation and settlement of this action, the Plaintiff

and the Defendant were represented by experienced counsel. After suit was filed, the parties

exchanged time and payroll records and other voluminous documentation pursuant to the FLSA

Scheduling Order and in response to the Court’s written discovery. The parties attended a

settlement conference on August 29, 2018 and attempted to reach settlement. While the parties did

not reach settlement at that conference, they engaged in robust discovery. This included several

sets of written discovery, Plaintiff’s deposition and substantial discovery regarding Plaintiff’s

hours worked for a third-party company as an independent contractor, which could have devalued

Plaintiff’s overtime claim. Settlement negotiations then continued over the next couple of months

and additional information was exchanged. Eventually, the parties were able to reach the terms of

a final settlement, subject to court approval. Undersigned counsel for the Plaintiff has evaluated

all of the circumstances including the amount of the proposed settlement and the strengths and

                                                2
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 3 of 11 PageID 90



weaknesses of the case. After carefully being advised, the parties have elected to accept the terms

of the settlement and has signed the Settlement Agreement.

II.    Terms of FLSA Settlement

       A. Plaintiff’s Recovery

       Plaintiff will receive a total settlement in the amount of $20,130, representing $10,065 in

alleged unpaid overtime wages and $10,065 in liquidated damages. The settlement amount to

Plaintiff is less than the total estimated claim made by the Plaintiff in his FLSA interrogatories

($33,300.32). However, the amount of the settlement is a fair and reasonable compromise of

Plaintiff’s claims based upon disputed issues of fact and law between the parties.

       The Defendant denied any liability and disputed that Plaintiff had worked in excess of 40

hours in a workweek during his employment or, assuming that the Plaintiff had worked in excess

of 40 hours, Defendant maintained the number of hours of overtime hours were far less than what

was claimed by the Plaintiff. In this case, the Defendant maintained time records and the Defendant

disputed the Plaintiff’s estimations. While the Plaintiff did often work significant overtime, it

became undisputed that the Defendant paid the Plaintiff for all hours that appeared on his time

card. This issue in this case then became whether or not the Defendant’s time records were accurate

and, if they were not, whether the Defendant had actual or constructive knowledge of the Plaintiff’s

alleged overtime hours worked. Finally, the parties disputed whether liquidated damages were

warranted given that the Plaintiff was claiming hours worked off the clock, and was paid in full

for overtime for hours worked at the Defendant’s golf shop, assuming such hours appeared on his

time card. Despite extensive discovery, the parties agreed that genuine issues of disputed facts

remained, namely whether the Plaintiff was required to work off the clock and if so, how much

uncompensated work was performed by the Plaintiff. After an extensive review of the record



                                                 3
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 4 of 11 PageID 91



evidence, including third-party records of Plaintiff’s other employment, the parties agreed that

Plaintiff’s overtime estimations in his FLSA interrogatories were unlikely to be substantiated at

trial and that in actuality they would have been roughly 1/3 of the amount he initially claimed.

This case would have been expensive to litigate through trial, particularly given the disputed issues

and amount of electronic discovery, all of which would have been unlikely to definitively resolve

this case in favor of either party. Moreover, had the case gone to trial, the Plaintiff would have had

to use an IT expert, and the Defendant likely would have had to do the same. Given the number

of disputed issues, the amount of money in controversy, and the cost of litigation (which easily

would have exceeded the amount the parties have agreed to settle this matter for), the parties

believe that the settlement is a fair and reasonable compromise of a disputed claim.

       B. Attorney’s Fees/Costs

       Separately, Plaintiff’s counsel will be paid $12,870 as payment for attorney’s fees and

costs. Plaintiff’s attorney’s fees and costs were negotiated separately from Plaintiff’s settlement

and without regard to the amount to be paid to the Plaintiff. As such, no judicial review is

necessary. See Bonetti v. Embarq Mgmt. Co., 2009 WL 2371407, * 5 (M.D. Fla. Aug. 4, 2009).

III.   Conclusion

       The Parties jointly request that this Court approve the Settlement Agreement of the Parties,

and dismiss the instant action with prejudice.




                                                  4
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 5 of 11 PageID 92



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

this day on all counsel of record or pro se parties identified on the attached Service List in the

manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.

                                                      Respectfully submitted,


 s/ Benjamin H. Yormak                              s/ James F. Butler Jr.
 BENJAMIN H. YORMAK                                 PATRICK M. BOLAND
 FBN: 71272                                         Florida Bar No.: 93896
 YORMAK EMPLOYMENT & DISABILITY                     JAMES F. BUTLER, JR.
 LAW                                                Florida Bar No.: 124949
 9990 Coconut Road                                  Primary e-mail: patrick.boland@csklegal.com
 Bonita Springs, FL 34135                           Secondary e-mail:
 (239) 985-9691 (phone)                             james.butler@csklegal.com
 (239) 288-2534 (fax)                               Alternate e-mail: noemi.rodas@csklegal.com
 byormak@yormaklaw.com                              COLE, SCOTT & KISSANE, P.A.
 Counsel      for     Plaintiff, EDMUND             Cole, Scott & Kissane Building
 DISTEFANO                                          27300 Riverview Center Boulevard
                                                    Suite 200
                                                    Bonita Springs, Florida 34134
                                                    Telephone (239) 690-7900
                                                    Facsimile (239) 738-7778
                                                    Counsel for Defendant, HAMPTON GOLF,
                                                    INC.




                                                5
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 6 of 11 PageID 93




              EXHIBIT A
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 7 of 11 PageID 94



                              SETTLEMENT AGREEMENT

   This Settlement Agreement (“Agreement”) is made by and between EDMUND DISTEFANO
(“Plaintiff”), and HAMPTON GOLF, INC., (“Defendant”).

                                         RECITALS

   WHEREAS, on May 18, 2018, Plaintiff filed suit against Defendant in Federal Court for the
Middle District of Florida (Case Number 2:18-cv-349-FtM-99MRM) alleging violation of the
overtime provisions of the Fair Labor Standards Act (“FLSA”);

   WHEREAS, PLAINTIFF and DEFENDANT have reached a final settlement; and now
mutually desire to settle PLAINTIFF’S claims under the FLSA as well as extinguish all claims
between them pursuant to this written Settlement Agreement;

  NOW, THEREFORE, in consideration of the mutual promises set forth in this Agreement,
PLAINTIFF and DEFENDANT agree as follows:

   1. MONETARY CONSIDERATION: DEFENDANT shall pay the gross settlement sum
      of Thirty Three Thousand Dollars ($33,000), which gross sum shall be paid and allocated
      as follows:

          a. FLSA Overtime Claim: (i) Ten Thousand Sixty-Five Dollars ($10,065.00) shall
             be allocated for settlement of PLAINTIFF’S FLSA overtime claim, and (ii) Ten
             Thousand Sixty-Five Dollars ($10,065.00) shall be allocated for liquidated
             damages;

          b. Attorney’s Fees and Costs: Twelve Thousand Eight Hundred and Seventy Dollars
             ($12,870) shall be allocated as attorney’s fees and costs for Plaintiff’s counsel,
             “Yormak Employment & Disability Law” (Employer ID #XX-XXXXXXX).

   2. TIMING OF PAYMENTS / DISTRIBUTION: The above gross sum shall be tendered
      in two separate checks, as follows:

          a. Check One: Twenty Thousand One Hundred and Thirty Dollars ($20,130), made
             payable to “Edmund Distefano,” in consideration of alleged overtime wages and
             liquidated damages.

          b. Check Two: Twelve Thousand Eight Hundred and Seventy Dollars ($12,870),
             made payable to “Yormak Employment & Disability Law” in consideration of
             attorneys’ fees and costs.
       Both checks shall be tendered to Plaintiff’s counsel, Benjamin H. Yormak, Esq., such that



                                           Page 1 of 4
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 8 of 11 PageID 95




      they are received within thirty (30) days of entry of the Court’s Order approving the
      Settlement Agreement. The above payments shall be tendered by delivery to: Yormak
      Employment & Disability Law, 9990 Coconut Road, Bonita Springs, Florida 34135.
      Plaintiff’s counsel shall withhold any disbursement of funds until the court has approved
      this Settlement Agreement.

   3. TAXATION: The payments described above shall be tendered in full, with no
      withholdings. Pursuant to the terms of this Settlement Agreement, DEFENDANT shall
      issue two separate IRS 1099 Forms, one to Plaintiff representing all sums to be paid to
      PLAINTIFF, and one to Plaintiff’s counsel, separately, representing all sums paid to
      Plaintiff’s counsel. Plaintiff accepts sole responsibility for the reporting and payment of
      his own taxes under this Agreement.

   4. COURT APPROVAL AND DISMISSAL OF ACTION: Pursuant to the court’s FLSA
      Scheduling Order and Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.
      1982), the parties authorize their respective attorneys to give notice to the court and to
      effectuate the dismissal with prejudice of the civil case, including a Motion to Approve
      Settlement Agreement. The parties authorize their counsel to take any necessary action to
      effectuate approval of the Settlement Agreement and, to the extent necessary, to engage in
      good faith to modify or eliminate any terms which the court requires or declines to approve.
      If required by the court, the parties agree to cooperate and to modify any provisions of this
      Settlement Agreement and to promptly re-sign a revised Settlement Agreement. If the
      general release provisions are not approved by the Court, the Parties agree that their
      inclusion was not condition of settlement, and the settlement will still be valid if the Court
      declines to approve those terms and allows for only a release of the Plaintiff’s FLSA wage
      claims.

   5. NO ADMISSION OF LIABILITY: DEFENDANT has made this payment for business
      reasons and it denies any liability associated with Plaintiff’s claims.
   6. FULL SETTLEMENT OF WAGE CLAIM: Plaintiff knowingly and voluntarily
      releases and forever discharges the Defendant, its respective parent corporations, affiliates,
      subsidiaries, divisions, predecessors, co-employers, insurers, successors and assigns, and
      their current and former employees, attorneys, shareholders, partners, officers, directors,
      board members, owners and agents thereof, both individually and in their business
      capacities, and their employee benefit plans and programs and their administrators and
      fiduciaries (collectively referred to throughout the remainder of this Agreement as
      “Releasees”), of and from any and all claims, known and unknown, asserted or unasserted,
      which Plaintiff has or may have against Releasees as of the date of execution of this
      Agreement, pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201,

                                            Page 2 of 4
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 9 of 11 PageID 96




      et seq., and any other theory relating to a wage and hour claim, including but not limited
      to any claims for unjust enrichment, which are or could have been encompassed in the
      Litigation. In connection with this settlement, the parties, through counsel, exchanged
      information and/or records regarding hours worked and pay received. The parties agree
      that the settlement sum set forth in Sec. 1 (a) of this Agreement represents full satisfaction
      and payment of any alleged overtime and liquidated damages. The parties have negotiated
      attorney’s fees and costs separately, and attorney’s fees and costs have been approved by
      PLAINTIFF and DEFENDANT.

   7. NEUTRAL REFERENCE: DEFENDANT agrees to provide the PLAINTIFF a neutral
      reference on company letterhead confirming dates or employment and positions held.
      Should a prospective employer inquire as to additional information, including eligibility
      for rehire, DEFENDANT shall state that it is the policy of the company to confirm only
      positions held and dates of employment.

   8. ENFORCEMENT / ATTORNEYS’ FEES: In the event that either party is required to
      enforce this Agreement, the prevailing party shall be entitled to costs and reasonable
      attorney’s fees.

   9. ENTIRE AGREEMENT: This Agreement contains the entire agreement and
      understanding between the parties with respect to the subject matter discussed herein.

   10. SEVERABILITY: If any provision of this Agreement is held invalid, such invalidation
       shall not affect other provisions of this Agreement; to this end, the provisions of this
       Agreement shall be severable.

   11. MODIFICATION: This Agreement may only be modified by a subsequent writing signed
       by the parties, or to comply with any court-imposed conditions required for approval of the
       Agreement, as detailed in paragraph 4, above.

   12. KNOWING AND VOLUNTARY: PLAINTIFF acknowledges that he has been
       represented by counsel throughout this case and that he has been thoroughly advised
       regarding all his rights. PLAINTIFF signs this Agreement knowingly and voluntarily with
       a full understanding of its terms and his rights. PLAINTIFF is specifically aware of, and
       agrees to, the allocation of the settlement funds herein, including the payment of attorney’s
       fees and costs. PLAINTIFF acknowledges that the amount of attorneys’ fees and costs is
       reasonable and was agreed-upon separately and without regard to the amount paid to
       PLAINTIFF. PLAINTIFF understands and agrees that such payment to his attorney is in
       full and final satisfaction of any claim for attorneys’ fees arising out of this action.




                                            Page 3 of 4
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 10 of 11 PageID 97
Case 2:18-cv-00349-JES-MRM Document 25 Filed 08/02/19 Page 11 of 11 PageID 98
